443 F.2d 1371
UNITED STATES of America, Plaintiff-Appellee,v.Raymond PADILLA, Appellant.
No. 26754.
United States Court of Appeals, Ninth Circuit.
July 16, 1971.

J. Frank McCabe (argued), of Defenders, Inc., San Diego, Cal., for appellant.
Shelby R. Gott, Asst. U.S. Atty.  (argued), Robert H. Filsinger, Chief, Criminal Division, Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges; and TAYLOR,1 District Judge.
PER CURIAM:


1
The judgment of conviction in this case of conspiracy to smuggle certain narcotics into the United States is affirmed.


2
We find only a little, if any, direct evidence of Padilla's participation in a conspiracy but there was sufficient circumstantial evidence for the case to go to the jury.


3
Other assignments we find insubstantial.



1
 The Honorable Fred M. Taylor, Chief Judge, United States District Court, District of Idaho, sitting by designation